Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on July 13, 2022.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1-3, 5, 7-13, 15, 17-23, 25, 27-30 (re-numbered as 1-24) are allowed.

Claims 4, 6, 14, 16, 24, and 26 are previously or currently cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 11, and 21. Particularly the prior art of record fails to teach a capacity storage tier  including a first plurality of storage disks storing a capacity data object structuring the set of client data blocks as a plurality data stripes that are erasure coded (EC) and distributed across the first plurality of disks, wherein each of the plurality of data stripes includes a subset of the set of client data blocks and corresponding parity data for the subset of client data blocks and wherein the capacity storage tier is managed by a log-structured file system (LFS); a performance storage tier including a second plurality of storage disks storing a metadata object structuring logical map data as being mirrored across the second plurality of disks, wherein the logical map data includes: an address map indicating, for each client data block of the set of client data blocks, a correspondence between a logical address associated with a first layer of the system and a physical address associated with a second layer of the system, and  checksum data associated with each write transaction for each client data block of the set of client data blocks and wherein the performance storage tier is managed by a file system that enables overwriting the logical map data; caching the one or more additional client data blocks in a memory bank of the performance storage tier; in accordance with a determination that a size of current contents of the memory back, including the one or more additional client data blocks, is equivalent to a size of a current data stripe; storing additional logical map data in the metadata object, wherein storing the additional logical map data includes updating the address map to indicate the correspondence between the logical address and the physical address for each of the one or more additional client data blocks.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-3, 5, 7-10, 12-13, 15, 17-20, 22-23, 25, 27-30 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169